DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pont et al. (US 2018/0098101) in view of Her et al. (US 2019/0306581).

Claim 1, Pont teaches a method comprising:
receiving, from a user device, an indication of a type of content to exclude from a content item (i.e. skip based on preferences) (p. 0051);
determining, based on the indication, a profile associated with the content item (i.e. all of the content tags), wherein the profile indicates boundary points of a portion of the content item (i.e. content item has been tagged) (p. 0052-0053);
determining, based on the indicated boundary points, a plurality of segments of the portion of the content item (i.e. portions or scenes) (p. 0051-0053);
generating, based on the plurality of segments, a manifest (i.e. stored list of aggregated content tags), wherein the manifest is configured to cause the user device to exclude (i.e. skip) the portion of the content item (fig. 10; p. 0065); and
sending the manifest to the user device (fig. 10; p. 0065).
Pont is not entirely clear in teaching the specific features of:
“determining, segments based on a segment duration”;
“wherein each segment of the plurality of segments is associated with a segment duration”.
Her teaches the specific features of:
“determining, segments based on a segment duration” (i.e. archival information) (p. 0059-0062);
“wherein each segment of the plurality of segments is associated with a segment duration” (i.e. archival information) (p. 0059-0062).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided archival information for content segments as taught by Her to the system of Pont to allow for segment information to be stored (p. 0061).

Claim 2, Pont teaches the method of claim 1, wherein receiving the indication of the type of content comprises receiving an indication of at least one of: 
a violent content type (i.e. violent scenes) (p. 0052), a sexual content type, a vulgar content type, a language content type, a commercial content type, or a musical content type.

Claim 3, Pont teaches the method of claim 1, wherein receiving the indication of the type of content comprises receiving a plurality of types of content, wherein determining the profile associated with the content item comprises determining a plurality of profiles associated with the content item (i.e. content tags may be of various types, genre, ads, violent scenes) and wherein the plurality of profiles indicates the boundary points of the content item and second boundary points of a second portion of the content item (i.e. content tags for various portions of various types of content) (p. 0051-0053).

Claim 4, Pont teaches the method of claim 3, wherein determining the plurality of segments is based on the indicated boundary points (i.e. based on content tagged portions) of the plurality of portions of the content item (p. 0051-0053).

Claim 5, Pont teaches the method of claim 1, wherein determining the profile comprises determining the indicated boundary points based on at least one of: 
usage associated with the user device (i.e. aggregated from other users) (p. 0045-0048), a machine learning classifier, a user profile, usage of a plurality of devices associated with the user device, a textual input, or a content preference associated with the user device.

Claim 6, Pont teaches the method of claim 1, wherein determining the plurality of segments comprises: 
determining. based on the boundary points. a difference between a start time point associated with a first boundary point of the boundary points and a stop time point associated with a second boundary point of the boundary points (i.e. marked portions of content), wherein the plurality of segments have an aggregate duration greater than the difference (i.e. total time of marked segments can be greater than the different e.g. when 2 similar commercials are marked which will be similar in duration (p. 0027, 0048-0048, 0051).

Claim 7, Pont teaches the method of claim 1, further comprising determining, based on the plurality of segments, at least one trick play automation point, wherein generating the manifest comprises adding the at least one trick play automation point to the manifest (i.e. processing the tags to automatically skip content) (p. 0065).

Claim 8, Pont teaches the method of claim 1, further comprising receiving an indication of a trick play operation comprising at least one of: 
a skip operation or a fast forward operation, and wherein generating the manifest comprises associating the trick play operation with the plurality of segments (fig. 10;. p. 0065).

Claim 9 is analyzed and interpreted as a reciting similar features of claim 1.
Claim 10 is analyzed and interpreted as a reciting similar features of claim 5.
Claim 11 is analyzed and interpreted as a reciting similar features of claim 6.
Claim 12 is analyzed and interpreted as a reciting similar features of claim 6.
Claim 13 is analyzed and interpreted as a reciting similar features of claim 8.
Claim 14 is analyzed and interpreted as a reciting similar features of claim 7.
Claim 15 is analyzed and interpreted as a reciting similar features of claim 1.
Claim 16 is analyzed and interpreted as a reciting similar features of claim 8.
Claim 17 is analyzed and interpreted as a reciting similar features of claim 5.
Claim 18 is analyzed and interpreted as a reciting similar features of claim 6.
Claim 19 is analyzed and interpreted as a reciting similar features of claim 7.
Claim 20 is analyzed and interpreted as a reciting similar features of claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220141515 A1	Grover; Matthew George
US 9363561 B1		Harmon; Neal et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        10/28/2022